Citation Nr: 1422385	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  06-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left hand and fingers, to include as secondary to bronchial asthma.  

2.  Entitlement to service connection for degenerative arthritis of the right hand and fingers, to include as secondary to bronchial asthma.  

3.  Entitlement to service connection for degenerative arthritis of the left shoulder, to include as secondary to bronchial asthma.  

4.  Entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to bronchial asthma.  

5.  Entitlement to a rating in excess of 10 percent prior to April 18, 2011, and in excess of 20 percent thereafter for degenerative arthritis of the cervical spine.  

6.  Entitlement to a rating in excess of 10 percent prior to December 7, 2006, and in excess of 40 percent thereafter for degenerative arthritis of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1981.  

During the pendency of this appeal, the Veteran was assigned increased ratings to 20 and 40 percent respectively for degenerative arthritis of the cervical and lumbosacral spine.  Nevertheless, a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased ratings for these disabilities remain in appellate status.  

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.  It is also noted that he is in receipt of a 100 percent schedular rating in addition to special monthly compensation.



FINDINGS OF FACT

1.  A current diagnosis of degenerative arthritis of the left hand and fingers is not shown.  

2.  A current diagnosis of degenerative arthritis of the right hand and fingers is not shown.  

3.  A current diagnosis of degenerative arthritis of the left shoulder is not shown.  

4.  A current diagnosis of degenerative arthritis of the right shoulder is not shown.  

5.  Prior to April 18, 2011, the cervical spine disability did not result in forward flexion less than 30 degrees, a combined range of motion equal to or less than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, abnormal kyphosis, or incapacitating episodes.  

6.  Since April 18, 2011, the cervical spine disability has not resulted in forward flexion less than 15 degrees, favorable ankylosis, or incapacitating episodes.  

7.  Prior to December 7, 2006, the lumbosacral spine disability did not result in forward flexion less than 60 degrees, a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, abnormal kyphosis, or incapacitating episodes.  

8.  Since December 7, 2006, the lumbosacral spine disability has been manifested by some, but not total, loss of range of motion, and no incapacitating episodes over a 12 month period.



CONCLUSIONS OF LAW

1.  Degenerative arthritis of the left hand and fingers was not incurred in or aggravated by service; arthritis of the left hand and fingers has not been shown.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Degenerative arthritis of the right hand and fingers was not incurred in or aggravated by service; arthritis of the right hand and fingers has not been shown.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Degenerative arthritis of the left shoulder was not incurred in or aggravated by service; arthritis of the left shoulder has not been shown.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  Degenerative arthritis of the right shoulder was not incurred in or aggravated by service; arthritis of the right shoulder has not been shown.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for a rating in excess of 10 percent prior to April 18, 2011, and in excess of 20 percent thereafter for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-43 (2013).  

6.  The criteria for a rating in excess of 10 percent prior to December 7, 2006, and in excess of 40 percent thereafter for degenerative arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5235-43 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including the electronic file.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection for Degenerative Arthritis of the Hand/Fingers and Shoulders

The Veteran seeks service connection for degenerative arthritis of bilateral fingers, hands, and shoulders.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For disorders listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, as specified by regulation, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

As an initial matter, the record does not demonstrate and the Veteran does not claim onset of degenerative arthritis of the fingers, hands, and shoulders during active duty service or within a year thereafter.  The 1978-81 service treatment records are negative for any diagnosis of or treatment for arthritis of the fingers, shoulders, or hands, and such disorders were not diagnosed for many years thereafter.  Thus, service connection on a direct basis for degenerative arthritis of the fingers, hands, and shoulders is not warranted.  

Rather, the Veteran asserts that service connection for degenerative arthritis of the fingers, shoulders, and hands is due to or the result of a service-connected disability, or treatment thereof.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Upon review of the record, the evidence of record is without any indication of a current diagnosis of degenerative arthritis of the shoulders, hands, or fingers.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the present case, while the Veteran has received VA medical treatment for many years, these records are negative for any diagnoses of the claimed disorders.  While VA medical examinations were afforded him in March and May 2005 to address the presence of degenerative arthritis of the shoulders, hands, and fingers, X-rays of these joints were negative for such a diagnosis.  Likewise, available VA treatment records are negative for any diagnosis of or treatment for the claimed disorders.  In the absence of a current diagnosis of the claimed disorders, service connection for degenerative arthritis of the shoulders, fingers, and hands is denied.  

The Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, the evidence is devoid of a competent and credible diagnosis of the claimed disorders for the entire pendency of this appeal.  

Finally, at his hearing and on other occasions, the Veteran alleged current diagnoses of degenerative arthritis of the fingers, shoulders, and hands.  Lay evidence is competent in certain circumstances to provide evidence of a current disability, such as when reporting observable symptomatology, reporting the findings of a medical expert, or when later confirmed by a medical expert.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In the present case, however, diagnosis of the claimed disorder of degenerative arthritis is not subject to lay observation, and this disorder has not been diagnosed by a medical expert.  While the Veteran is competent to testify regarding such observable symptomatology as pain or stiffness, he is not competent to render a diagnosis of an underlying disability.  Likewise, he lacks the necessary medical expertise to diagnose degenerative arthritis, as this involves processes internal to the body and not susceptible to lay observation.  Thus, his lay statements, in and of themselves, are insufficient to establish a current diagnosis.  

The Veteran has also not provided credible lay evidence of a contemporaneous medical diagnosis of the claimed disorder, and his lay assertions have not been subsequently diagnosed as current disabilities for which service connection may be granted.  Regarding degenerative arthritis, or any other musculoskeletal or orthopedic disorder, the Board acknowledges that he is competent to report such observable symptomatology as joint pain.  Pain alone, however, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In the absence of a current diagnosis of degenerative arthritis of the shoulders, fingers, and hands, service connection for these disorders must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable and the appeals are denied.  

Increased Ratings for Cervical and Lumbosacral Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1 (2013).  

Cervical Spine

With respect to the cervical spine prior to April 18, 2011, in order to warrant a rating in excess of 10 percent, the evidence must show:

* forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20%) or 
* forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine (30%).

Clinical findings for the time period in question do not reflect such findings, however.  For example, the March 2005 VA examination report indicated forward flexion of the cervical spine to 45 degrees and a combined range of motion in excess of 170 degrees.  The March 2005 examiner also found no evidence of guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In the absence of such evidence, a disability rating in excess of 10 percent is not warranted prior to April 18, 2011.  

With respect to the cervical spine since April 18, 2011, in order to warrant a rating in excess of 20 percent, the evidence must show:

* unfavorable ankylosis of the entire spine (100%),
* unfavorable ankylosis of the entire cervical spine (40%), or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40%).  
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60%).  

First, the evidence does not show ankylosis, which is defined as a fixation of the joint.  While the Veteran has had some limitation of motion, a complete fixation of the joint has not been shown.  Therefore, a higher rating is not warranted on this basis.  Next, incapacitating episodes have not been shown.  Specifically, the various VA examination reports do not indicate any incapacitating episodes secondary to a cervical spine disability and he has not asserted that he has been prescribed bedrest by a physician.  Therefore, the evidence does not support a higher rating based on intervertebral disc syndrome.  

Lumbosacral Spine

With respect to the lumbosacral spine December 7, 2006, in order to warrant a rating in excess of 10 percent, the evidence must show:

* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20%) or 
* forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (40%).

Clinical findings for the time period in question have not reflected such findings, however.  For example, the March 2005 VA examination report indicated forward flexion to 80 degrees and a combined range of motion of 240 degrees.  The March 2005 examiner also found no evidence of guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In the absence of such evidence, a disability rating in excess of 10 percent is not warranted prior to December 7, 2006. 

With respect to the lumbosacral spine since December 7, 2006, in order to warrant a rating in excess of 40 percent, the evidence must show:

* unfavorable ankylosis of the entire spine (100%),
* unfavorable ankylosis of the entire thoracolumbar spine (50%), or 
* intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60%).  

First, the evidence does not show ankylosis, which is defined as a fixation of the joint.  While the Veteran has had some limitation of motion, a complete fixation of the joint has not been shown.  Therefore, a higher rating is not warranted on this basis.  Next, incapacitating episodes have not been shown.  Specifically, the various VA examination reports do not indicate any incapacitating episodes secondary to a thoracolumbar spine disability and the Veteran has not asserted that he has been prescribed bedrest by a physician.  Therefore, the evidence does not support a higher rating based on intervertebral disc syndrome.  

With respect to both the cervical spine and lumbosacral spine claims, while the Veteran has reported weakness, pain, pain on motion, fatigability, and incoordination with repetitive use of the spine, no examiner has suggested these findings result in additional limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, because the evidence does not show a level of disability in excess of that currently assigned at any time during the pendency of this appeal, a staged rating is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether the Veteran's neck and low back disabilities are productive of any associated neurologic abnormalities which may be separately rated.  In the present case, the Veteran has already been awarded separate compensable ratings for radiculopathy of the upper and lower extremities.  

The Board has also considered the Veteran's lay assertions regarding chronic neck and low back pain, reduced mobility, and other symptoms.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of his neck and low back disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Finally, as the Veteran has not displayed an increased level of impairment during any part of the appeals period, a staged rating in excess of that already awarded by the RO is not warranted.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, weakness, and limited motion, are the symptoms included in the criteria found in the rating schedule for his disability.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to initial adjudication.  November 2004, March 2006 and May 2008 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The March 2006 notice letter also informed him as to how ratings and effective dates were assigned.  Furthermore, because initial notice was provided to the Veteran prior to the rating decision on appeal, no timing issues result from the notice provided by VA.  

Because the rating appeals arise in part from the Veteran's disagreement with the initial evaluations assigned following a grant of service connection, no additional notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).  

With regard to the duty to assist, the service treatment records and pertinent post-service treatment records, including private treatment reports, have been secured.  VA is not aware, and the Veteran has not pointed to, any pertinent evidence not yet obtained.  In addition, the Veteran underwent VA examinations on several occasions during the pendency of this appeal.  These examinations were found to be adequate for rating purposes.  The examiners reviewed the medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disability.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Neither he nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  


ORDER

Service connection for degenerative arthritis of the left hand and fingers is denied.  

Service connection for degenerative arthritis of the right hand and fingers is denied.  

Service connection for degenerative arthritis of the left shoulder is denied.  

Service connection for degenerative arthritis of the right shoulder is denied.  

A rating in excess of 10 percent prior to April 18, 2011, and in excess of 20 percent thereafter for degenerative arthritis of the cervical spine is denied.  

A rating in excess of 10 percent prior to December 7, 2006, and in excess of 40 percent thereafter for degenerative arthritis of the lumbosacral spine is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


